Appeal from an order confirming a report of the commissioners of appraisal in a condemnation proceeding brought for the acquirement of the title to certain lands relating to the Bronx Parkway Extension, by the Westchester County Park Commission. Order unanimously affirmed, with costs. The commissioners of appraisal were without power to determine whether or not there had been a contract of purchase or settlement relating to a damage parcel, being Parcel No. 1, Sheet 45, in this proceeding. Their power was limited to that of acting as appraisers. (Condemnation Law, § 14; Long Island R. R. Co. v. Garvey, 159 N. Y. 334, 336.) The judgment of condemnation under which they were appointed and acted so limited them. The testimony respecting a claimed contract of purchase or settlement, which was received over objection and exception, should have been excluded. In any event, there was a question of fact as to whether there had ever been such a contract entered into, and that question was resolved against the claimant appellant. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.